Citation Nr: 1109009	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-38 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for chronic fatigue syndrome (CFS), for the period after March 1, 2002.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Amy M. Smith








INTRODUCTION

The Veteran's active service includes periods from June 1977 to February 1981, March 1981 to April 1986, and from November 1990 to June 1991 when he served in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs Regional Office (RO) rating actions issued in October 2004 and May 2006.  The October 2004 decision addressed CFS, and the May 2006 decision addressed psychiatric disability.  With respect to CFS, the Board notes that the Veteran had been pursuing benefits in connection with a claim for impairment manifested by fatigue for many years prior to the award of service connection in October 2004.  However, the RO granted the benefit effective only from March 2002, based on a change in regulation.  For his part, the Veteran does not appear to have expressed any disagreement with the effective date assigned, and therefore, the Board is limiting its decision to the evaluation of the disability for the period after March 2002.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence establishes that the Veteran's service-connected CFS is productive of signs and symptoms that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level.

CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for service-connected CFS are met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.88b, Diagnostic Code 6354 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

In this case, since the appeal is from the initial rating, any notice requirement would have extended to the claim for service connection.  As that benefit was granted, the notice under the aforementioned law is no longer applicable.  As to the duty to assist, it appears the relevant records identified have been obtained, and the Veteran has been examined in connection with the appeal.  Likewise, the Veteran has not raised any arguments as to the inadequacy of the development that has occurred.  

Analysis

Historically, the RO granted service connection for CFS in an October 2004 rating decision and assigned a 20 percent disability rating, effective from March 1, 2002.  In November 2005, within a year of his notification of the award of service connection for CFS, the Veteran expressed disagreement with his disability rating and the current appeal ensued.

As the present appeal arises from an initial rating decision which established service connection and assigned an initial disability rating, the entire period is considered for the possibility of staged ratings.  In other words, consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's service-connected CFS is evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Under that diagnostic code, CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 20 percent rating is assigned for signs and symptoms of CFS which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

Additionally, a Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

The Veteran contends that his service-connected CFS is more severe than the currently-assigned 20 percent evaluation indicates.  Specifically, the Veteran asserts that his CFS symptoms are nearly constant and restrict his routine daily activities to 50 to 75 percent of the pre-illness level.  See November 2006 substantive appeal.  The Veteran is competent to describe his CFS symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.

Initially, the Board notes that the Veteran is separately service-connected for memory loss and sleep complaints secondary to undiagnosed illness, currently evaluated as 30 percent disabling.  Therefore, the Board will not consider these symptoms in evaluating the Veteran's CFS, as this would constitute impermissible pyramiding (the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes is to be avoided).  See 38 C.F.R. 4.14.

A June 2004 VA examination represents the earliest pertinent evidence.  At that time, the Veteran complained of daily fatigue, which became worse with exercise.  In this regard, the Veteran reported that he tried to walk one mile once a week, but that this resulted in much worse fatigue the following day.  He also reported generalized muscle aches and weakness, including migratory joint pains in his upper and lower joints.  The Veteran reported difficulty with several activities of daily living.  Specifically, he reported that he could no longer jog or run, which he could do before he had CFS.  He reported feeling sluggish all the time, which was not the case before the illness.  Additionally, he reported that he could not help his children with their homework or do as many household chores.  He also reported that he avoided socializing and traveling because of the difficulties of his CFS.  He reported that he maintained his job as a correctional officer, but that he was assigned more desk duty than other officers because of his fatigue.  He reported that he had missed two days of work over the past six months as a result of his CFS.  He also reported bed rest, but did not indicate for how long.  He reported requiring continuous medication for his CFS, including Zoloft and also over-the-counter medication  

Subsequent private and VA treatment records reflect continued complaints of chronic fatigue and joint pain.  

Most recently, the Veteran underwent a VA examination to evaluate his CFS in September 2010.  He reported experiencing various joint aches two or three times a week and lasting for about four or five hours.  He reported taking Advil about twice a week.  He also reported experiencing muscle aches and weakness about twice a week.  He reported morning and evening tiredness lasting for about three hours, but also described more severe fatigue, which occurred once or twice a month and lasted the whole day and prevented him from going to work.  He reported feeling sore after performing routine activities and feeling fatigued after walking for exercise.  He also reported sleepiness while driving.  He reported that he had missed about fifteen to twenty days of work in the past year as a result of CFS, and that on days he called in sick he usually stayed in bed.  

Based on the foregoing evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the signs and symptoms of the Veteran's service-connected CFS more nearly approximate the criteria for a 40 percent rating.  Specifically, the evidence throughout the appeal reflects near constant symptoms of CFS, including fatigue, tiredness and muscle/joint aches.  The Veteran has reported that before his CFS, he could run and jog and help his children with his homework, but can no longer do so.  While his pre-illness level of functioning with respect to other activities is less clear, the record reflects that the Veteran is currently restricted in his performance of routine activities such as walking and household chores - activities he presumably was able to perform without difficulty prior to his illness.  Additionally, although the record reflects that the Veteran has been able to maintain full time employment as a correctional officer, his work duties have been modified in order to accommodate his fatigue.  The Veteran has indicated that his daily activity level is 50 to 75 percent of his pre-illness level.  No examiner has disputed this contention, and he is entirely competent to offer such an assessment. 

However, the Board does not find that the requirements for a rating in excess of 40 percent for the Veteran's service-connected CFS are met or more nearly approximated at any time during the appeal.  The medical evidence does not reflect, and the Veteran has not asserted, that his CFS restricts his routine daily activities to less than 50 percent of the pre-illness level, with the most recent September 2010 VA examination reflecting that the Veteran maintains a full time job.  Nor does the competent medical or lay evidence reflect an incapacitating episode of six weeks or more.

The Board has also considered whether referral for assignment of an extraschedular evaluation is warranted at any time for the increased rating claim on appeal and finds that it is not.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level.  In this regard, the Board acknowledges the Veteran's assertion that his CFS interferes with his work as a correctional officer, resulting in missed work and scaled back duties, but notes that loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence simply does not reflect that the Veteran's disability picture is so exceptional or unusual as to render impractical the application of the regular schedular criteria, particularly here where the rating criteria specifically contemplate interference with daily activities.  As the Board finds that the 40 percent schedular evaluation assigned herein is adequate, referral for extraschedular consideration is not warranted.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is employed; thus, there is no cogent evidence of unemployability and further consideration of a TDIU is not warranted.

ORDER

Entitlement to an initial rating of 40 percent, and no higher, for service-connected CFS is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran contends that he developed a psychiatric disorder as a result of experiences while serving in the Persian Gulf.  The record reflects that the Veteran served in the Southwest Asia Theatre of Operations in support of Operation Desert Shield/Storm with the 8th  Marine Regiment 2nd  Marine Division from November 1990 to June 1991 as a unit diary clerk.  VA treatment records reveal diagnoses of PTSD and generalized anxiety disorder (GAD).

The service treatment records are silent for complaints or findings of a psychiatric condition.  However, the Veteran has consistently reported that he began to experience psychiatric symptoms upon his return from the Gulf.  An August 1998 VA mental disorders examination, conducted in connection with an unrelated claim, includes an etiological opinion concerning the Veteran's anxiety disorder; however, the determination is unclear as it is presented in an incomplete sentence.  

With respect to his PTSD claim specifically, the Veteran has identified several stressors, including a scud missile attack on his military barracks, the constant noise of bombs, and enemy tanks approaching his area.  See PTSD Questionnaire submitted in July 2005.  

In a May 2006 rating decision, the RO determined that there was no credible supporting evidence that the claimed in-service stressors occurred.  

However, the Board notes that VA recently amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with who VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 2010).

While effective on July 13, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date.

Based on the above referenced changes made to 38 C.F.R. § 3.304(f) and the Veteran's claimed in-service stressors, the Board finds that the Veteran should be accorded an opportunity to undergo a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination which is sufficiently broad to accurately determine the current nature, extent, and etiology of any chronic acquired psychiatric disorder.  The claims file should be made available to the examiner in conjunction with the examination, and the examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner is asked to offer an opinion as to whether any claimed in-service stressor(s) are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed
stressor(s).  The specific stressor(s) supporting such a diagnosis should be identified. 

Additionally, if an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any chronic acquired psychiatric disorder had its onset during active service or is otherwise etiologically related to active service.

A complete rationale should be provided for all opinions expressed.  If the physician determines that a medically-sound conclusion cannot be reached, it is requested that an explanation as to why such a conclusion is not possible be included.

2. After the development requested above has been completed, the RO should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran, and any representative, should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board for its consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


